McConnell v. State, 125 Nev. 243, 249 n.5, 212 P.3d 307, 311 n.5 (2009)
                (observing that post-conviction petitioner was not left without remedy for
                his challenge to lethal injection protocol because Supreme Court in Hill v.
                McDonough, 547 U.S. 573 (2006), made clear that "a challenge to lethal
                injection protocol may be brought in an action under 42 U.S.C. § 1983").
                Accordingly, we deny the petition. See NRAP 21(b).
                            It is so ORDERED.'



                                                                                  J.




                                                                                  J.
                                                   Parraguirre




                CHERRY, J., dissenting:

                            I would grant the petition and allow discovery regarding lethal
                injections and protocols. I would also grant the motion for a stay pending
                completion of the proposed discovery.




                                                            0\sut                 J.
                                                   Cherry



                      'In light of our order, we deny petitioner's emergency motion for a
                stay of the district court proceedings filed on July 22, 2013.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                              cc:   Hon. Stefany Miley, District Judge
                                    Clark County Public Defender
                                    Attorney General/Carson City
                                    Clark County District Attorney
                                    Eighth District Court Clerk




SUPREME COUFtT
        OF
     NEVADA
                                                                  3
(0) 1947A


      "f",,tr4,!.-1 "':"•37                77-